15‐2329‐cr 
     United States v. Figueroa 
      
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 
     IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.    WHEN CITING 
     A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
     CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY 
     PARTY NOT REPRESENTED BY COUNSEL.     
                                                                                       
 1          At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley  Square,  in  the 
 3   City of New York, on the 27th day of September, two thousand sixteen. 
 4    
 5          PRESENT:  PIERRE N. LEVAL,   
 6                           RAYMOND J. LOHIER, JR., 
 7                                    Circuit Judges, 
 8                           EDWARD R. KORMAN,   
 9                                    District Judge. *   
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          UNITED STATES OF AMERICA, 
13           
14                                             Appellee, 
15                                     
16                                    v.                                                  No. 15‐2329‐cr 
17                                                                                     
18          LUIS FIGUEROA, 
19           
20                                             Defendant‐Appellant. 
21                    
22          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 

     * The Honorable Edward R. Korman, United States District Court for the Eastern 
     District of New York, sitting by designation.   

                                                     1
 1          FOR DEFENDANT‐APPELLANT:                  CHRISTOPHER BOOTH, LIPMAN & BOOTH 
 2                                                    LLC, New York, NY.      
 3                                      
 4          FOR APPELLEE:                             EDWARD B. DISKANT, Assistant United 
 5                                                    States Attorney (Joshua A. Naftalis, 
 6                                                    Adam S. Hickey, Assistant United 
 7                                                    States Attorneys, on the brief), for Preet 
 8                                                    Bharara, United States Attorney for the 
 9                                                    Southern District of New York, New 
10                                                    York, NY.     
11           
12          Appeal from a judgment of the United States District Court for the Southern 
13   District of New York (Andrew L. Carter, Jr., Judge). 
14          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
15   AND DECREED that the judgment of the District Court is AFFIRMED. 
16          Defendant‐appellant Luis Figueroa appeals from a judgment of conviction 
17   entered on July 17, 2015, following a four‐week jury trial in which Figueroa was 
18   found guilty of conspiracy to distribute and possess with intent to distribute cocaine, 
19   in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A); unlawful possession of a firearm 
20   following a felony conviction, in violation of 18 U.S.C. § 922(g); and possession of a 
21   firearm in furtherance of drug trafficking, in violation of 18 U.S.C. § 924(c).    We 
22   assume the parties’ familiarity with the facts and record of the prior proceedings, to 
23   which we refer only as necessary to explain our decision to affirm.   
24          1. Suppression Motions 
25          Figueroa challenges several of the District Court’s rulings denying his 
26   suppression motions related to seized evidence and various pre‐ and post‐arrest 
27   statements.   
28          First, Figueroa argues that evidence seized from his residence should be 
29   suppressed because the Drug Enforcement Administration (“DEA”) “engaged in 
30   improper pre‐authorization data collection” when his cellphone provider disclosed 

                                                  2
 1   the location of his cellphone to a DEA agent.    Even assuming without deciding that 
 2   the DEA engaged in an unreasonable search of Figueroa’s cellphone location 
 3   information, we see no reason to disturb the District Court’s conclusion that 
 4   “excising the entirety of” the paragraph containing the location information from the 
 5   affidavit, “the remaining averments provide more than adequate support for a 
 6   probable cause determination.”    See United States v. Martin, 426 F.3d 68, 73‐74 (2d 
 7   Cir. 2005).     
 8           Second, Figueroa also claims that the affidavit in support of the Government’s 
 9   November 15, 2011 warrant application contained material omissions designed to 
10   “avoid alerting the issuing court [to the fact] that a far more intrusive search” had 
11   already been completed.    In particular, he points out that the affidavit excluded the 
12   more specific intersection location information for the cellphone, referring instead 
13   only to the fact that the cellphone was “located in Yonkers, New York.”    But the 
14   inclusion of the more precise cell‐location information would have buttressed rather 
15   than undermined the court’s probable cause determination, which was sufficiently 
16   supported by the remaining statements in the affidavit.    See United States v. 
17   Thomas, 788 F.3d 345, 350 (2d Cir. 2015), cert. denied, 136 S. Ct. 848, 193 L. Ed. 2d 750 
18   (2016).     
19           Third, Figueroa contends that a second warrant for cell‐cite location data 
20   related to the cellphone of Keisa Hernandez, his co‐habitant, was improper because it 
21   relied on information obtained pursuant to the November 15 warrant and because 
22   “there was insufficient evidence that . . . Hernandez was involved in drug dealing” 
23   or that the apartment where Hernandez and Figueroa resided was the site of a multi 
24   kilogram delivery of cocaine.1    We agree with the District Court that the information 

     1   Because we affirm the District Court’s determination that the November 15 warrant 
      was not defective, we need not address Figueroa’s argument that the warrant for 
                                                 3
 1   contained in the affidavit provided probable cause to believe that Figueroa was using 
 2   the apartment as a drug stash house and that Hernandez lived there, used the 
 3   cellphone that was the subject of the affidavit, and was involved in the drug 
 4   conspiracy with Figueroa.    See United States v. Martin, 426 F.3d 68, 74 (2d Cir. 2005).     
 5          Figueroa argues that evidence obtained pursuant to the two residential 
 6   warrants should be suppressed because the warrant applications relied on 
 7   statements obtained in violation of Figueroa’s Miranda rights.    He first claims that 
 8   the statement in which he denied living at the McLean or Rochambeau apartments 
 9   was made during a traffic stop prior to receiving Miranda warnings.    But the record 
10   supports the District Court’s finding that Figueroa was not in custody when he made 
11   that statement, and we therefore disagree that it was obtained in violation of 
12   Miranda.    See United States v. Newton, 369 F.3d 659, 669 (2d Cir. 2004); United 
13   States v. Wong Ching Hing, 867 F.2d 754, 756 (2d Cir. 1989). 
14          Figueroa next focuses on a post‐arrest statement, made before he was advised 
15   of his Miranda rights, in which he denied residing at the McLean apartment.    In 
16   particular, Figueroa argues that the DEA’s discussion after his arrest was likely to 
17   elicit from him an incriminating response related to where he lived, in violation of 
18   Rhode Island v. Innis, 446 U.S. 291 (1980).    But we have no basis for disagreeing with 
19   the District Court that Figueroa’s post‐arrest denials were not material to the 
20   probable cause determination for issuing the warrant and that the remaining factual 
21   allegations in the affidavit established probable cause.     
22          Figueroa’s last challenge related to his post‐arrest statement made during a 
23   standard “booking” process is also unavailing because it was in response to “the sort 


     Hernandez’s cellphone improperly relied on information obtained pursuant to the 
     November 15 warrant.     
       
                                             4
 1   of questions normally attendant to arrest and custody.”    United States v. Gotchis, 
 2   803 F.2d 74, 79 (2d Cir. 1986) (quotation marks omitted).     
 3         For these reasons, we affirm the District Court’s denial of Figueroa’s various 
 4   suppression motions. 
 5         2.    Evidentiary Rulings 
 6         In challenging the District Court’s various evidentiary rulings made at trial, 
 7   Figueroa first claims that the District Court improperly excluded (1) evidence 
 8   impeaching Frank Hylton, a Government witness who identified Figueroa and 
 9   testified that he had given drugs to Figueroa, and (2) expert testimony.    Having 
10   reviewed the impeachment evidence Figueroa sought to offer, we conclude that the 
11   District Court’s decision to exclude it was not an abuse of discretion and did not 
12   affect Figueroa’s substantial rights.    See United States v. Purdy, 144 F.3d 241, 245‐46 
13   (2d Cir. 1998) (“Extrinsic evidence offered for impeachment on a collateral issue is 
14   properly excluded.”)    We further conclude that the District Court did not abuse its 
15   discretion in precluding Figueroa from introducing the testimony of an expert in 
16   police‐arranged identification.    See Boyce v. Soundview Tech. Grp., Inc., 464 F.3d 
17   376, 385 (2d Cir. 2006).    We see no reason to disturb the District Court’s assessment 
18   that the proffered witness was not qualified to testify as an expert at least in part 
19   because the testimony would not be helpful to the jury “to understand the evidence 
20   or to determine a fact in issue.”    United States v. Lumpkin, 192 F.3d 280, 289 (2d Cir. 
21   1999) (quotation marks omitted).     
22         We have considered all of Figueroa’s remaining arguments and conclude that 
23   they are without merit.    For the foregoing reasons, the judgment of the District 
24   Court is AFFIRMED. 
25                                                   FOR THE COURT: 
26                                                   Catherine O=Hagan Wolfe, Clerk of Court 

      
                                                 5